ICJ_137_MaritimeDispute_PER_CHL_2014-01-27_JUD_01_ME_01_EN.txt.                      74 	




                                    DECLARATION OF PRESIDENT TOMKA



                        The single maritime boundary between the Parties starts at the intersection of
                     the parallel of latitude passing through Boundary Marker No. 1 with the low‑water
                     line, and follows that parallel of latitude — Such boundary did not stop at a
                     distance of 80 nautical miles — The 1954 Agreement relating to a Special
                     Maritime Frontier Zone unquestionably recognizes the existence of a maritime
                     boundary between the Parties along that parallel, without establishing it — Rather,
                     the boundary was intended to extend to a distance corresponding to the maritime
                     zones claimed by the Parties at the time, that is to say, at least 200 nautical
                     miles — The Court’s Judgment will have the effect of closing the zone of tolerance
                     established by the 1954 Agreement at a distance of just 80 nautical miles from the
                     coast, which seems to run counter to the intention of the Parties — The Parties
                     specified the eastern, southern and northern limits of this zone of tolerance, without
                     fixing its western limit — The negotiating history of the 1952 Santiago Declaration
                     and domestic acts by which the Parties formulated their maritime claims support
                     the view that the boundary extended to 200 nautical miles — The travaux
                     préparatoires surrounding the Lima Conference of 1954, and the resulting texts,
                     further support this construction and must be taken into account when interpreting
                     the Santiago Declaration — Paragraph IV of the Santiago Declaration did not
                     effect a general maritime delimitation of the Parties’ respective maritime zones —
                     The Santiago Declaration assumes that the delimitation had been settled by way of
                     a general maritime boundary along the parallel, thereby serving as evidence of the
                     Parties’ recognition of a settlement but not as its legal source — Some of the
                     evidence referred to by the Court, particularly that pertaining to the Humboldt
                     Current, points to a distance much longer than 80 nautical miles — Disagreement
                     with the insufficient extent of the agreed maritime boundary on the parallel in the
                     Court’s decision, rather than the methodology the Court employed in drawing the
                     continuation of the boundary — The Court need not rule on Peru’s submission
                     regarding the “outer triangle”, as a result of the way in which the Court has drawn
                     the maritime boundary — Peru has an entitlement to an exclusive economic zone
                     and continental shelf in the outer triangle area.

                        1. To my regret, I have not been able to support two of the conclusions
                     reached by the Court in this case. While concurring with the findings that
                     the starting‑point of the single maritime boundary delimiting the respec-
                     tive maritime areas between the Republic of Peru and the Republic of
                     Chile is the intersection of the parallel of latitude passing through Bound-
                     ary Marker No. 1 with the low‑water line, and that the single maritime
                     boundary follows that parallel of latitude, I parted company with my ten
                     colleagues when they decided that such agreed boundary stops at a dis-
                     tance of 80 nautical miles from the starting‑point at the coast. Conse-
                     quently, I was not able to support the Court’s position on the drawing of
                     the maritime boundary from that point de novo. This declaration thus
                     constitutes a partly concurring and partly dissenting opinion.

                     75




5 CIJ1057.indb 146                                                                                            1/12/14 08:59

                     75 	                 maritime dispute (decl. tomka)

                        2. In the 1954 Special Maritime Frontier Zone Agreement, the Parties
                     acknowledged the existence of the maritime boundary between them
                     (United Nations Treaty Series (UNTS), Vol. 2274, p. 527). The text of
                     Article 1 of that Agreement leaves no doubt on this point when it states
                     that “[a] special zone is hereby established, at a distance of 12 nautical
                     miles from the coast, extending to a breadth of 10 nautical miles on either
                     side of the parallel which constitutes the maritime boundary between the two
                     countries” (emphasis added). As the Court concluded, “[t]he 1954 Agree-
                     ment is decisive in this respect” (Judgment, para. 91).
                        The 1954 Special Maritime Frontier Zone Agreement does not establish
                     the maritime boundary but recognizes its existence. I do not consider as
                     relevant the practice of the Parties under that Agreement in determining
                     the extent of that maritime boundary. Boundaries are not established just
                     for fishermen conducting their activities from small boats. Boundaries
                     serve more general purposes. Rather, in my view, the maritime boundary
                     between Peru and Chile extends to a distance corresponding to that which
                     the Parties have been maintaining in their claims to exclusive sovereignty
                     and jurisdiction over the sea and sea‑bed along the coasts of their respective
                     mainland territories.
                        3. In its Judgment, the Court has determined, by specifying the west-
                     ernmost point on the parallel, which according to it, constitutes the end-
                     point of the agreed maritime boundary, the western limit of the special
                     maritime zone, while the Parties in their 1954 Agreement refrained from
                     setting such a limit. By contrast, they specified the eastern limit of the
                     special maritime zone (at a distance of 12 nautical miles from the coast),
                     the northern and southern limits (at 10 nautical miles from the parallel),
                     leaving the zone open on its western side. In my view, this deliberate
                     choice by the Parties can only lead to the conclusion that the special mari­
                     time zone was meant to extend seaward along the parallel up until the
                     limit of the Parties’ maritime entitlements, for a distance which also cor-
                     responded to their claimed maritime zones at that time. By its Judgment,
                     the Court closes the special maritime zone at a distance of just 80 nautical
                     miles from the coast.
                        In my view, there is insufficient evidence to conclude that the agreed
                     maritime boundary extends only to 80 nautical miles. The evidence rather
                     points to a different conclusion.
                        4. The fundamental issue is whether an agreement concluded for a par-
                     ticular purpose, namely the Agreement establishing a special maritime
                     zone, that is to say, a zone of tolerance for small fishing vessels with insuf-
                     ficient navigation equipment, could have implicitly determined the outer
                     limit of the pre‑existing maritime boundary at a distance of 80 nautical
                     miles when the Parties openly and publicly claimed maritime zones
                     extending at least to 200 nautical miles. Such an interpretation seems to
                     run counter to the intention of the Parties when the evidence is appreci-
                     ated as a whole.
                        5. It is now common ground between the Parties that the Santiago
                     Declaration (hereinafter “Declaration”) is a treaty (UNTS, Vol. 1006,

                     76




5 CIJ1057.indb 148                                                                                     1/12/14 08:59

                     76 	                 maritime dispute (decl. tomka)

                     p. 323). The Declaration was adopted because the Governments of Chile,
                     Peru and Ecuador were “determined to conserve and safeguard for their
                     respective peoples the natural resources of the maritime zones adjacent to
                     their coasts” as “the former extension of the territorial sea and the con-
                     tiguous zone [were] inadequate for the purposes of the conservation,
                     development and exploitation of these resources” (paragraph I of the
                     Declaration). Therefore, the three Governments proclaimed “as a norm
                     of their international maritime policy that they each possess exclusive
                     sovereignty and jurisdiction over the sea along the coasts of their respec-
                     tive countries to a minimum distance of 200 nautical miles from these
                     coasts” (paragraph II of the Declaration). As further specified in that
                     instrument, “[t]he exclusive jurisdiction and sovereignty over this mari-
                     time zone shall also encompass exclusive sovereignty and jurisdiction
                     over the seabed and the subsoil thereof” (paragraph III of the Declara-
                     tion). By adopting these two provisions, the three States laid their claim
                     to 200‑nautical‑mile territorial seas as they claimed therein not only juris-
                     diction but also sovereignty. These claims were certainly “novel” and it
                     took almost three decades for international law to develop and recognize
                     200‑nautical‑mile jurisdictional rights for the coastal State in the form of
                     the exclusive economic zone and the continental shelf. As for sovereignty,
                     the present‑day law of the sea allows the coastal State to exercise it only
                     up to 12 nautical miles from its coast ; that distance represents the outer
                     limit of the territorial sea.
                        6. Although at the moment of its adoption, the Declaration was not in
                     conformity with general international law of that epoch, and still remains
                     so in relation to extant general international law as regards the claim to
                     sovereignty up to 200 nautical miles from the coast, this does not mean
                     that the Declaration has been void ab initio. It has produced legal effects
                     between the Parties to it.
                        7. According to Chile, it is paragraph IV of the Declaration which is
                     relevant for the establishment of the maritime boundary between the two
                     Parties. This provision reads as follows :
                            “In the case of island territories, the zone of 200 nautical miles shall
                          apply to the entire coast of the island or group of islands. If an island
                          or group of islands belonging to one of the countries making the
                          declaration is situated less than 200 nautical miles from the general
                          maritime zone belonging to another of those countries, the maritime
                          zone of the island or group of islands shall be limited by the parallel at
                          the point at which the land frontier of the States concerned reaches the
                          sea.” (Emphasis added.)
                       8. This provision, as its introductory part clearly states, concerns the
                     delimitation of the maritime zones generated by islands ; either the bound-
                     aries around the islands, or the boundaries in areas where the claims gen-
                     erated by the islands overlap with the claims generated by the mainland
                     coast of another country. It is only in the latter scenario that the concept
                     of “the parallel” is referred to.

                     77




5 CIJ1057.indb 150                                                                                     1/12/14 08:59

                     77 	                    maritime dispute (decl. tomka)

                        9. The travaux préparatoires of the Declaration 1 reveal that the origi-
                     nal draft of this text did not limit an overlapping insular maritime zone
                     by reference to the parallel ; rather, the insular maritime zone would be
                     limited, “in the corresponding part, to the distance that separates it from
                     the maritime zone of the other State or country”. It was the Ecuadorian
                     delegate, Mr. Fernández, who “observed that it would be advisable to
                     provide more clarity to Article 3 [which later became paragraph IV], in
                     order to avoid any error in the interpretation of the interference zone in
                     the case of islands”, and suggested “that the declaration be drafted on the
                     basis that the boundary line of the jurisdictional zone of each country be
                     the respective parallel from the point at which the frontier of the coun-
                     tries touches or reaches the sea” (ibid., see footnote 1). All delegates were
                     in agreement with that proposal (ibid., p. 319).
                        10. Draft Article 3 also provided that “[t]he zone . . . comprises all
                     waters within the perimeter formed by the coasts of each country and a
                     mathematical parallel projected into the sea to 200 nautical miles away
                     from the mainland, along the coastal fringe” (ibid., p. 318).

                        11. The text is almost identical to that contained in the Presidential
                     Declaration of Chile concerning Continental Shelf of 23 June 1947
                     (Memorial of Peru, Vol. II, Ann. 27). The contemporaneous Peruvian act
                     contained a similar text. The Supreme Decree No. 781 of 1 August 1947,
                     in its relevant part, reads as follows :
                          “[Peru] will exercise the same control and protection on the seas adja-
                          cent to the Peruvian coast over the area covered between the coast
                          and an imaginary parallel line to it at a distance of two hundred (200)
                          nautical miles measured following the line of the geographical paral-
                          lels” (ibid., Ann. 6, pp. 26‑27).
                        12. The concept of parallels is thus used in both domestic acts by which
                     Peru and Chile formulated their maritime claims in 1947. It is true that
                     the parallel is used to describe the outer limit of the claimed maritime
                     zones, following a line which is parallel with the lines of the coast. What
                     is of interest to note is the Chilean Presidential Declaration’s reference to
                     “the perimeter formed by the coast and the mathematical parallel pro-
                     jected into the sea at a distance of 200 nautical miles from the coasts of
                     Chilean territory” (emphasis added).
                        The word “perimeter” clearly implies that the zone would have limits
                     on all its sides. The word “perimeter” is defined as “the continuous line or
                     lines forming the boundary of a closed geometrical figure or of any area
                     or surface” 2.

                        1 Act of the First Session of the Juridical Affairs Commission of the First Conference

                     of the Exploitation and Conservation of the Marine Resources of the South Pacific, held
                     11 August 1952 (Memorial of Peru, Vol. II, Annex 56, p. 320, agreed revised translation).
                       2 Shorter Oxford English Dictionary, 5th Edition, Vol. 2, 2002, p. 2159 ; in the original

                     Spanish text of the Declaration the word used is “perímetro”. Similarly, a Spanish language

                     78




5 CIJ1057.indb 152                                                                                                 1/12/14 08:59

                     78 	                     maritime dispute (decl. tomka)

                       Therefore, it seems that when the Parties originally formulated their
                     maritime claims in a unilateral way, they envisaged that their resulting
                     maritime zones would have limits, not just on their western side, for the
                     determination of which they used a tracé parallèle methodology.

                        13. It would be, however, a step too far to assert that the 1952 Declara-
                     tion expressly established the parallel as the boundary between the zones of
                     Chile and Peru, respectively. Paragraph IV of that Declaration is limited
                     to “the case of island territories”. On the other side, the question can be
                     asked whether the boundary separating the zone generated by an island
                     and the zone generated by the mainland coast of another State would con-
                     tinue once the parallel used for separating them reaches its endpoint, the
                     point where it will be 200 nautical miles from the island. Does it mean that
                     there would be a boundary solely between the maritime zone generated by
                     the island and the zone generated by the mainland coast of another State,
                     but there would not be a boundary separating the two zones generated by
                     the adjacent mainland coasts of the two neighbouring States ?
                        14. What happened in the Second Conference on the Exploitation and
                     Conservation of the Marine Resources of the South Pacific, held in
                     December 1954, sheds a little bit more light on the issue. During discus-
                     sions regarding the Complementary Convention to the Declaration of
                     Sovereignty on the Two-Hundred‑Mile Maritime Zone (hereinafter
                     “Complementary Convention”), the Ecuadorian delegate proposed includ-
                     ing an article “clarifying the concept of the dividing line of the jurisdic-
                     tional sea”. He added that the concept “ha[d] already been expounded at
                     the Conference of Santiago, but which would not be redundant to repeat
                     herein” (Counter‑Memorial of Chile, Vol. II, Ann. 38, p. 341, revised
                     translation ; emphasis added).
                        15. The Peruvian and Chilean delegates believed that “Article 4 [i.e.,
                     paragraph IV in the Court’s language] of the Declaration of Santiago
                     [was] already sufficiently clear and [did] not require a new exposition”
                     (ibid.).
                        Since the Ecuadorian delegate insisted that “a declaration to that effect
                     should be included in the Convention, because Article 4 of the Declar­
                     ation of Santiago [was] aimed at establishing the principle of delimitation
                     of waters regarding the islands”, the President of the Conference asked
                     him whether “he would accept, instead of a new article, that a record [be]
                     kept in the minutes” (ibid.).
                        The minutes further show that
                          “[t]he delegate of Ecuador state[d] that if the other countries consid-
                          er[ed] that no explicit record [was] necessary in the Convention, he
                          agree[d] to record in the minutes that the three countries consider[ed]
                          the matter on the dividing line of the jurisdictional waters resolved and

                     dictionary defines “perímetro” as “[el c]ontorno de una superficie”, or as “[el c]ontorno de
                     una figura” (Diccionario de la Lengua Española, 22nd Edition, 2001, p. 1732).

                     79




5 CIJ1057.indb 154                                                                                                  1/12/14 08:59

                     79 	                    maritime dispute (decl. tomka)

                          that said line [was] the parallel starting at the point at which the land
                          frontier between both countries reaches the sea” (Counter-Memorial
                          of Chile, Vol. II, Ann. 38, p. 341 ; emphasis added).

                        The delegate of Peru expressed “his agreement with doing that, but
                     clarifie[d] that this agreement was already established in the Conference of
                     Santiago” (ibid., p. 342 ; emphasis added).
                        16. On the basis of the above, one can conclude that the Parties agreed
                     in 1954 to confirm that their 1952 Santiago Declaration was adopted on
                     the understanding that the parallel starting at the point where their land
                     frontier reaches the sea constituted the line dividing the zones they respec-
                     tively claimed.
                        17. Moreover, the Complementary Convention expressly states that
                     “[a]ll the provisions of this Convention shall be deemed to be an integral
                     and complementary part of, and shall not abrogate in any way, the reso-
                     lutions and agreements adopted at the Conference . . . held at Santiago de
                     Chile in August 1952”.
                        18. The 1954 Lima Conference also adopted the Agreement relating
                     to a Special Maritime Frontier Zone. According to Article 1 of that
                     instrument, “[a] special zone is hereby established, at a distance of 12 naut­
                     ical miles from the coast, extending to a breadth of 10 nautical miles on
                     either side of the parallel which constitutes the maritime boundary between
                     the two countries” 3. Similarly, the Preamble of this Agreement also refer-
                     ences the existence of the maritime boundary by highlighting that
                     “[e]xperience has shown that innocent and inadvertent violations of the
                     maritime frontier between adjacent States occur frequently” by small vessels
                     (emphasis added).
                        19. The travaux préparatoires reveal that the Agreement on a Special
                     Maritime Frontier Zone was negotiated following the adoption of the
                     minutes described above, and that the current text incorporated a pro-
                     posal by the Ecuadorian delegate to include in this provision “the concept
                     already declared in Santiago that the parallel starting at the boundary
                     point on the coast constitutes the maritime boundary between the neigh-
                     bouring signatory countries” (Counter‑Memorial of Chile, Vol. II,
                     Ann. 39, p. 356).
                        20. The Agreement also stipulates that all its provisions “shall be
                     deemed to be an integral and complementary part of, and not in any way
                     to abrogate, the resolutions and agreements adopted at the Confer-
                     ence . . . held in Santiago de Chile in August 1952” (emphasis added ;
                     revised translation, see footnote 3). Thus, on the basis of this provision,
                     “the parallel which constitutes the maritime boundary between the two

                        3 Emphasis added, revised translation. The authentic text in Spanish reads as follows :

                     “Establécese una Zona Especial, a partir de las 12 millas marinas de la costa, de 10 millas
                     marinas de ancho a cada lado del paralelo que constituye el límite marítimo entre los dos
                     países.” (Memorial of Peru, Vol. II, Ann. 50, p. 274.)

                     80




5 CIJ1057.indb 156                                                                                                 1/12/14 08:59

                     80 	                  maritime dispute (decl. tomka)

                     countries”, contained in Article 1 of the Agreement, “shall be deemed to
                     be an integral and complementary part of” the Santiago Declaration.
                        21. In January 1955, Peru adopted a Supreme Resolution, which had as
                     its purpose “to specify in cartographic and geodesic work the manner of
                     determining the Peruvian maritime zone of 200 [nautical] miles referred to
                     in the Supreme Decree of 1 August 1947 and the Joint Declaration signed
                     in Santiago on 18 August 1952 by Peru, Chile and Ecuador” (Memorial of
                     Peru, Vol. II, Ann. 9, p. 39). That zone is defined as follows :
                          “1. The said zone shall be limited at sea by a line parallel to the Peru-
                              vian coast and at a constant distance of 200 nautical miles from
                              it ;
                           2. In accordance with clause IV of the Declaration of Santiago, the
                              said line may not extend beyond that of the corresponding parallel
                              at the point where the frontier of Peru reaches the sea.” (Ibid.;
                              emphasis added.)
                     Although the text of the resolution does not expressly determine the
                     boundary line of the two adjacent zones, it again implies that the bound-
                     ary line would follow the parallel, otherwise it would not be possible for
                     the western “line parallel to the Peruvian coast” to meet “the correspond-
                     ing parallel at the point where the frontier of Peru reaches the sea”.
                        22. In light of all the above, my view is that the Parties considered the
                     Santiago Declaration to have settled issues relating to the delimitation of
                     their general maritime zones. While it is true that a look at the text of the
                     Santiago Declaration reveals that the general maritime frontier is not
                     expressly determined in any of its provisions, the 1954 minutes and the
                     Agreement on a Special Zone have to be taken into account and are rele­
                     vant for the interpretation of the Santiago Declaration. Its paragraph IV
                     makes an assumption about the general maritime frontier when establish-
                     ing the Parties’ agreement on another matter, namely limiting the entitle-
                     ments of islands situated less than 200 nautical miles from the general
                     maritime zone of the other State. Apparently, in 1952 the Parties thought
                     the issue of their general maritime frontiers, separating their general mari­
                     time zones adjacent to their mainland coasts, was so clear that there was
                     no need for an explicit agreement in that regard, and just moved on to
                     deal with a logically subsequent matter, namely the delimitation of insu-
                     lar zones in special cases. The Santiago Declaration should serve as evi­
                     dence of the Parties’ recognition of a settlement, and not as the actual
                     legal source of that settlement.

                        23. In my view, it was well established by 1955 that Peru and Chile
                     considered the Santiago Declaration to have legally settled the issue of
                     the lateral delimitation of their 200‑nautical‑mile zones of exclusive “sov-
                     ereignty” and jurisdiction, as declared separately by each of them in 1947
                     and jointly in 1952. Whether paragraph IV of the Santiago Declaration,
                     viewed in isolation, is capable of sustaining this interpretation is less rele­
                     vant. The important point is that officials who represented the Parties in

                     81




5 CIJ1057.indb 158                                                                                     1/12/14 08:59

                     81 	                maritime dispute (decl. tomka)

                     their international relations agreed and declared that the issue was settled.
                     And the fundamental point is that the 1954 Agreement on a Special
                     Zone, which is deemed to be an integral and complementary part of the
                     Santiago Declaration, confirms the existence of the maritime boundary
                     between the two countries, along the parallel of latitude.

                         24. Some of the evidence, referred to by the Court in determining the
                     extent of the agreed maritime boundary along the parallel, points in my
                     view to a distance much longer than 80 nautical miles from the coast.
                     Both Chilean and Peruvian delegates emphasized in relevant United
                     Nations fora in 1956 and 1958, when the first codification of the law of
                     the sea was on their agenda, the need to protect “all the marine flora and
                     fauna living in the Humboldt Current” (Judgment, para. 106). That cur-
                     rent, according to the information mentioned in the Judgment
                     (ibid., para. 105), “was to be found at a distance of 80 to 100 nautical
                     miles from the shore in the summer, and 200 to 250 nautical miles in the
                     winter”.
                         25. Not having been able to support the conclusion of the majority
                     that the agreed maritime boundary, which follows the parallel of latitude
                     passing through Boundary Marker No. 1, extends only to a distance of
                     80 nautical miles from its starting‑point, I was not in a position to sup-
                     port the Court’s consequential conclusion on the way the boundary then
                     continues. I wish to make clear that I do not take issue with the method-
                     ology employed by the Court for the construction of that continuation of
                     the maritime boundary line, but rather with the distance at which the
                     maritime boundary departs from the parallel.
                         26. Now that the maritime boundary between the Parties has been
                     determined by the Court, and its decisions are to be respected, I agree
                     with the Court’s conclusion that it need not rule on Peru’s submission
                     concerning the so‑called “outer triangle”. The rights of Peru to that
                     ­maritime space have been recognized in the Judgment by the way in which
                      the Court has drawn the maritime boundary. The outer triangle is part of
                      Peru’s exclusive economic zone and continental shelf.
                         That would have been the result even if the Court had concluded that
                      the agreed maritime boundary extended to 200 nautical miles from the
                      coast. The outer triangle area lies beyond 200 nautical miles from the
                      Chilean coast. That area, on the other hand, is within 200 nautical miles
                      of Peru’s coast. There is no evidence that Peru has relinquished any
                      entitlements under customary international law in areas beyond the
                      ­
                      200‑nautical‑mile lateral boundary but still within 200 nautical miles of
                      its coast. Thus, in my view, Peru has an entitlement under general inter-
                      national law to an exclusive economic zone and continental shelf in the
                      outer triangle.

                                                                       (Signed) Peter Tomka.



                     82




5 CIJ1057.indb 160                                                                                   1/12/14 08:59

